Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                   CASE NO: 1:18-CV-24007-FAM

   FANNY MORA,
   and other similarly situated individuals,

            Plaintiff(s),

   vs.

   K KAI SALON, LLC,
   a Foreign Limited Liability Company
   SUSANNA BUHLER, individually,
   LE SISTERS, LLC, a Florida Profit Company,
   TRINH T LE, individually,
   DUYEN T LE, individually,

          Defendants.
   ______________________________________/

                            [PROPOSED] FIRST AMENDED COMPLAINT


          Plaintiff, FANNY MORA, and other similarly situated individuals (hereinafter

   “Plaintiff”), on behalf of herself and other employees and former employees similarly situated,

   by and through undersigned counsel, who files this Second Amended Complaint against

   Defendants K KAI SALON, LLC, a Foreign Limited Liability Company, SUSANNA

   BUHLER, individually, LE SISTERS, LLC, a Florida Profit Company, TRINH T LE,

   individually, and DUYEN T LE, individually (collectively “Defendants”), and states as follows:

                                               JURISDICTION

         1. This is an action by the Plaintiff for damages pursuant to the Fair Labor Standards Act,

           as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to recover unpaid

           minimum wage and/or overtime compensation, an additional equal amount as liquidated
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 2 of 19




         damages, reasonable attorneys’ fees and costs. The jurisdiction of the Court over this

         controversy is based upon 29 U.S.C. §216(b). Further, Plaintiff seeks damages pursuant

         to the Florida Civil Rights Act of 1992 (“FCRA”), Florida Statute Section 760 to redress

         injury done to Plaintiff by Defendants for discriminatory treatment on the basis of

         pregnancy and for retaliation.

      2. Plaintiff was at all times relevant to this action, and continues to be, a resident in Miami

         Dade County Florida, within the jurisdiction of this Honorable Court. Plaintiff is a

         covered employee for purposes of the FLSA. At all times material hereto, Plaintiff was

         an “employee” within the meaning of Florida Civil Rights Act of 1992, Fla. Stat.

         Section 760, et seq.

      3. Defendant K KAI SALON, LLC, having its main place of business in Miami Dade

         County, Florida, where Plaintiff worked for Defendant and at all times material hereto

         was and is engaged in interstate commerce. Further, Defendant K KAI SALON, LLC

         is a “person” and/or an “employer” pursuant to Florida Civil Rights Act of 1992, Fla.

         Stat. Section 760.01, et seq., since it employs fifteen or more employees for the

         applicable statutory period; and it is subject to the employment discrimination

         provisions of the applicable statute, the FCRA.

       4. Defendant SUSANNA BUHLER is a corporate officer of, and exercised operational

         control over the activities of, corporate Defendant, K KAI SALON, LLC.

      5. Defendant LE SISTERS, LLC, having its main place of business and/or operating in

         Miami Dade County, Florida, where Plaintiff worked for Defendant and at all times

         material hereto was and is engaged in interstate commerce.
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 3 of 19




       6. Defendant TRINH T LE is a corporate officer of, and exercised operational control over

         the activities of, corporate Defendant, LE SISTERS, LLC.

       7. Defendant DUYEN T LE is a corporate officer of, and exercised operational control

         over the activities of, corporate Defendant, LE SISTERS, LLC.

       8. Venue is proper in Miami Dade County because all of the actions that form the basis of

         this Complaint occurred within Miami Dade County and payment was due in Miami

         Dade County.

       9. All conditions precedent for the filing of this action before this Court has been

         previously met, including the exhaustion of all pertinent administrative procedures and

         remedies.

         PLAINTIFF’S FACTUAL ALLEGATIONS AS TO PLAINTIFF’S FLSA CLAIMS

      10. Plaintiff was employed with Defendants LE SISTERS, LLC, TRINH T LE, and

         DUYEN T LE from approximately January 2017 until approximately November 2017.

      11. Plaintiff was employed with Defendants K KAI SALON, LLC and SUSANNA

         BUHLER from approximately November 2017 until January 5, 2018.

      12. Plaintiff worked for these Defendants as a non-exempt Nail Tech early $120.00 per day

         plus tips/commissions.

      13. At all times material hereto, Plaintiff and Defendants were engaged in an implied

         agreement whereby Plaintiff would be employed by Defendants and that Plaintiff would

         be properly paid as provided for by, and not in violation of, the laws of the United States

         and/or the State of Florida.

      14. During the entire time period of January 2017 until on or about January 5, 2018,

         Defendants failed to compensate Plaintiff at the required minimum wage and/or overtime
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 4 of 19




         rate of one and a half times Plaintiff’s regular rate for all hours worked in excess of forty

         (40) within a single work week.

      15. During the relevant time period Plaintiff performed ten (10) hours of overtime each week

         for which Defendants failed to pay Plaintiff at the proper overtime rate.

      16. At all times material hereto Defendants had or should have had full knowledge of all

         hours worked by Plaintiff, including those hours worked by Plaintiff in excess of forty

         (40) in a given week.

      17. During the relevant time period, Plaintiff was paid approximately one-hundred and

         twenty dollars ($120.00) per day or $720.00 per week ($120.00 x 6 days).

      18. Therefore, Plaintiff’s overtime rate is $21.60 [$720.00/50 hours = $14.40; $14.40 x 1.5 =

         $21.60] Plaintiff seeks this rate for each of Plaintiff’s approximate ten (10) hours of

         unpaid overtime weekly.

      19. As such, Plaintiff is owed a total of approximately $10,800.00 [$21.60 (overtime rate)

         (x) 10 (hours of overtime) (x) 50 weeks) in unliquidated overtime wages.

      20. Plaintiff seeks the due and owing $10,800.00 in unpaid unliquidated overtime wages,

         plus an additional equal amount as liquidated damages, thereby totaling $21.600.00.

      21. Plaintiff has retained the undersigned counsel in order that her rights and interests may be

         protected and has become obligated to pay the undersigned a reasonable attorney’s fee.



                   PLAINTIFF’S FACTUAL ALLEGATIONS AS TO PLAINTIFF’S
                                 DISCRIMINATION CLAIMS

      22. While working for Defendant K KAI SALON, LLC, Plaintiff became pregnant in

         November 2017 and this was reported to the new owners Susanne Buhler and “Daniel”.
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 5 of 19




      23. After reporting her pregnancy to management of the business, Plaintiff would have

         clients taken away (thus losing on commissions) by management and be subject to lies

         from management to clients regarding Plaintiff’s attendance and health in an attempt to

         drive clients from Plaintiff.

      24. Plaintiff requested a reasonable accommodation in the form of doing pedicures to avoid

         standing for long periods of time. Management blatantly ignored plaintiff’s request for

         this accommodation.

      25. Finally, Plaintiff was terminated, on or about January 5, 2018, due to her pregnancy and

         in retaliation for requesting time off for doctor visits and a reasonable accommodation

         predicated on her pregnancy. Prior to her termination, Plaintiff was a qualified employee

         with a good track record with clients.

      26. Plaintiff has retained the undersigned counsel in order that her rights and interests may be

         protected and has become obligated to pay the undersigned a reasonable attorney’s fee.

                                         COUNT I
                         Wage & Hour Federal Statutory Violation Against
                                     K KAI SALON, LLC

      27. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 4,8-

         9-21 of this Second Amended Complaint as if set out in full herein.

      28. This action is brought by Plaintiff and other similarly-situated individuals to recover

         from Defendant unpaid overtime compensation, as well as an additional amount as

         liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29

         U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

      29. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his employees… for a

         work week longer than 40 hours unless such employee receives compensation for his
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 6 of 19




         employment in excess of the hours above-specified at a rate not less than one and a half

         times the regular rate at which he is employed.”

      30. Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

      31. At all times pertinent to this Complaint, Defendant operated as an organization which

         sells and/or markets its services and/or goods to customers from throughout the United

         States and also provides its services for goods sold and transported from across state

         lines of other states, and the Defendant obtains and solicits funds from non-Florida

         sources, accepts funds from non-Florida sources, uses telephonic transmissions going

         over state lines to do its business, transmits funds outside the State of Florida, and

         otherwise regularly engages in interstate commerce, particularly with respect to its

         employees.

      32. Upon information and belief, the annual gross revenue of the Defendant was at all times

         material hereto in excess of $500,000 per annum, and, by virtue of working in interstate

         commerce, otherwise satisfies the FLSA’s coverage requirements.

      33. By reason of the foregoing, the Defendant is and was, during all times hereafter

         mentioned, an enterprise engaged in commerce or in the production of goods for

         commerce as defined in §§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s).

         Defendant’s business activities involve those to which the Fair Labor Standards Act

         applies. The Plaintiff’s work for the Defendant likewise affects interstate commerce.

      34. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

      35. At all times material hereto, the Defendant failed to comply with Title 29 U.S.C. §§ 201-

         219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff performed services and

         worked in excess of the maximum hours provided by the FLSA but no provision was
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 7 of 19




          made by the Defendant to properly pay him at the rate of time and one half for all hours

          worked in excess of forty hours (40) per workweek as provided in the FLSA.

       36. Defendant knew and/or showed reckless disregard of the provisions of the FLSA

          concerning the payment of overtime wages as required by the Fair Labor Standards Act

          and remain owing Plaintiff these unpaid wages since the commencement of Plaintiff’s

          employment with Defendant as set forth above. As such, Plaintiff is entitled to recover

          double damages.

       37. Defendant never posted any notice, as required by the Fair Labor Standards Act and

          Federal Law, to inform employees of their federal rights to overtime and minimum wage

          payments.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage and overtime compensation for hours worked in excess of forty (40) weekly,

             with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

             and

          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                         COUNT II
                         Wage & Hour Federal Statutory Violation Against
                                    SUSANNA BUHLER
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 8 of 19




      38. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through

         4,8-9-21 of this Second Amended Complaint as if set out in full herein.

      39. This action is brought by Plaintiff and other similarly-situated individuals to recover

         from Defendant unpaid overtime compensation, as well as an additional amount as

         liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29

         U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

      40. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his employees… for a

         work week longer than 40 hours unless such employee receives compensation for his

         employment in excess of the hours above-specified at a rate not less than one and a half

         times the regular rate at which he is employed.”

      41. At the times mentioned, Defendant SUSANNA BUHLER had the authority and/or

         power to alter the terms and conditions of Plaintiff’s employment in the areas of his

         employment (hire/fire), scheduled hours and/or rate of pay.

      42. Defendant BUHLER was an employer of Plaintiff within the meaning of Section 3(d) of

         the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual Defendant

         acted directly in the interests of Defendant employer in relation to the employees of

         Defendant employer, including Plaintiff.

      43. Defendant BUHLER had operational control of the business and is thus jointly liable for

         Plaintiff’s damages.

      44. Defendant BUHLER willfully and intentionally refused to properly pay Plaintiff wages

         as required by the law of the United States as set forth above and remains owing Plaintiff

         these wages since the commencement of Plaintiff’s employment with Defendant as set

         forth above.
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 9 of 19




      WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant
   BUHLER:

         A. Adjudge and decree that Defendant BUHLER has violated the FLSA and has done so

             willfully, intentionally and with reckless disregard for Plaintiff’s rights;

         B. Adjudge and decree that Defendant BUHLER is an individual with operational

             control and is, thus, jointly and severally liable under the FSA for unpaid wages at

             issue;

         C. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage compensation for hours worked in excess of forty (40) weekly, with interest;

         D. Award Plaintiff an equal amount in double damages/liquidated damages;

         E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

         F. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances; and

         G. Grant Plaintiff a Trial by Jury.

                                        COUNT III
                         Wage & Hour Federal Statutory Violation Against
                                     LE SISTERS, LLC

      45. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 2, 5-

         10-21 of this Second Amended Complaint as if set out in full herein.

      46. This action is brought by Plaintiff and other similarly-situated individuals to recover

         from Defendant unpaid overtime compensation, as well as an additional amount as

         liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29

         U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 10 of 19




      47. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his employees… for a

         work week longer than 40 hours unless such employee receives compensation for his

         employment in excess of the hours above-specified at a rate not less than one and a half

         times the regular rate at which he is employed.”

      48. Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

      49. At all times pertinent to this Complaint, Defendant operated as an organization which

         sells and/or markets its services and/or goods to customers from throughout the United

         States and also provides its services for goods sold and transported from across state

         lines of other states, and the Defendant obtains and solicits funds from non-Florida

         sources, accepts funds from non-Florida sources, uses telephonic transmissions going

         over state lines to do its business, transmits funds outside the State of Florida, and

         otherwise regularly engages in interstate commerce, particularly with respect to its

         employees.

      50. Upon information and belief, the annual gross revenue of the Defendant was at all times

         material hereto in excess of $500,000 per annum, and, by virtue of working in interstate

         commerce, otherwise satisfies the FLSA’s coverage requirements.

      51. By reason of the foregoing, the Defendant is and was, during all times hereafter

         mentioned, an enterprise engaged in commerce or in the production of goods for

         commerce as defined in §§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s).

         Defendant’s business activities involve those to which the Fair Labor Standards Act

         applies. The Plaintiff’s work for the Defendant likewise affects interstate commerce.

      52. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 11 of 19




       53. At all times material hereto, the Defendant failed to comply with Title 29 U.S.C. §§ 201-

          219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff performed services and

          worked in excess of the maximum hours provided by the FLSA but no provision was

          made by the Defendant to properly pay him at the rate of time and one half for all hours

          worked in excess of forty hours (40) per workweek as provided in the FLSA.

       54. Defendant knew and/or showed reckless disregard of the provisions of the FLSA

          concerning the payment of overtime wages as required by the Fair Labor Standards Act

          and remain owing Plaintiff these unpaid wages since the commencement of Plaintiff’s

          employment with Defendant as set forth above. As such, Plaintiff is entitled to recover

          double damages.

       55. Defendant never posted any notice, as required by the Fair Labor Standards Act and

          Federal Law, to inform employees of their federal rights to overtime and minimum wage

          payments.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

              wage and overtime compensation for hours worked in excess of forty (40) weekly,

              with interest;

          C. Award Plaintiff an equal amount in double damages/liquidated damages;

          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances; and
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 12 of 19




         F. Grant Plaintiff a Trial by Jury.

                                        COUNT IV
                        Wage & Hour Federal Statutory Violation Against
                                       TRINH T LE

      56. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 2,

         5-10-21 of this Second Amended Complaint as if set out in full herein.

      57. This action is brought by Plaintiff and other similarly-situated individuals to recover

         from Defendant unpaid overtime compensation, as well as an additional amount as

         liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29

         U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

      58. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his employees… for a

         work week longer than 40 hours unless such employee receives compensation for his

         employment in excess of the hours above-specified at a rate not less than one and a half

         times the regular rate at which he is employed.”

      59. At the times mentioned, Defendant TRINH T LE had the authority and/or power to alter

         the terms and conditions of Plaintiff’s employment in the areas of his employment

         (hire/fire), scheduled hours and/or rate of pay.

      60. Defendant TRINH T LE was an employer of Plaintiff within the meaning of Section

         3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual

         Defendant acted directly in the interests of Defendant employer in relation to the

         employees of Defendant employer, including Plaintiff.

      61. Defendant TRINH T LE had operational control of the business and is thus jointly liable

         for Plaintiff’s damages.
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 13 of 19




      62. Defendant TRINH T LE willfully and intentionally refused to properly pay Plaintiff

         wages as required by the law of the United States as set forth above and remains owing

         Plaintiff these wages since the commencement of Plaintiff’s employment with Defendant

         as set forth above.

      WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant
   TRINH T LE:

         A. Adjudge and decree that Defendant TRINH T LE has violated the FLSA and has

            done so willfully, intentionally and with reckless disregard for Plaintiff’s rights;

         B. Adjudge and decree that Defendant TRINH T LE is an individual with operational

            control and is, thus, jointly and severally liable under the FSA for unpaid wages at

            issue;

         C. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

            wage compensation for hours worked in excess of forty (40) weekly, with interest;

         D. Award Plaintiff an equal amount in double damages/liquidated damages;

         E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

         F. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances; and

         G. Grant Plaintiff a Trial by Jury, where applicable.




                                        COUNT V
                        Wage & Hour Federal Statutory Violation Against
                                      DUYEN T LE
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 14 of 19




      63. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 2,

         5-10-21 of this Second Amended Complaint as if set out in full herein.

      64. This action is brought by Plaintiff and other similarly-situated individuals to recover

         from Defendant unpaid overtime compensation, as well as an additional amount as

         liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29

         U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

      65. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his employees… for a

         work week longer than 40 hours unless such employee receives compensation for his

         employment in excess of the hours above-specified at a rate not less than one and a half

         times the regular rate at which he is employed.”

      66. At the times mentioned, Defendant DUYEN T LE had the authority and/or power to

         alter the terms and conditions of Plaintiff’s employment in the areas of his employment

         (hire/fire), scheduled hours and/or rate of pay.

      67. Defendant DUYEN T LE was an employer of Plaintiff within the meaning of Section

         3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual

         Defendant acted directly in the interests of Defendant employer in relation to the

         employees of Defendant employer, including Plaintiff.

      68. Defendant DUYEN T LE had operational control of the business and is thus jointly

         liable for Plaintiff’s damages.

      69. Defendant DUYEN T LE willfully and intentionally refused to properly pay Plaintiff

         wages as required by the law of the United States as set forth above and remains owing

         Plaintiff these wages since the commencement of Plaintiff’s employment with Defendant

         as set forth above.
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 15 of 19




      WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant
   DUYEN T LE:

         A. Adjudge and decree that Defendant DUYEN T LE has violated the FLSA and has

             done so willfully, intentionally and with reckless disregard for Plaintiff’s rights;

         B. Adjudge and decree that Defendant DUYEN T LE is an individual with operational

             control and is, thus, jointly and severally liable under the FSA for unpaid wages at

             issue;

         C. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage compensation for hours worked in excess of forty (40) weekly, with interest;

         D. Award Plaintiff an equal amount in double damages/liquidated damages;

         E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

         F. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances; and

         G. Grant Plaintiff a Trial by Jury, where applicable.

                                 COUNT VI
       DISCRIMINATION BASED ON PREGNANCY IN VIOLATION OF THE FLORIDA
                  CIVIL RIGHTS ACT AGAINST K KAI SALON, LLC

      70. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1-3, 8-9, 22-

         26 of this Second Amended Complaint as if set out in full herein.

      71. At all times material hereto, Defendant failed to comply with the Florida Civil Rights

         Act (FCRA) of 1992 Florida Statues Section 760.10 which in its relevant section states it

         is an unlawful employment practice for an employer to discriminate or discharge or

         otherwise to discriminate against any individual with respect to compensation, terms,
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 16 of 19




           conditions, or privileges of employment, because Plaintiff’s status as a pregnant

           individual.

       72. The applicable statute, FCRA, prohibits an employer from making employment

           decisions, or from taking any personnel action, affecting the terms, conditions and

           privileges of one’s employment, based upon an individual being pregnant.

       73. As a direct and proximate result of the Defendant unlawful acts, Plaintiff has suffered

           great and irreparable economic harm and other associated losses such as emotional

           distress, humiliation, embarrassment, and economic losses.

       74. Moreover, as a further result of the Defendant unlawful discriminatory conduct, the

           Plaintiff has been compelled to file this action and she has incurred the costs of

           litigation.

       75. Plaintiff was qualified for her position with Defendant.

       76. Defendant violated the Florida Civil Rights Act of 1992 (FCRA) by discriminating

           against Plaintiff because of her status as a pregnant individual in the terms, conditions,

           and privileges of employment.

       77. Defendant’s actions through its supervisors were malicious and were reckless indifferent

           to the Plaintiff’ rights pursuant to Florida Statute Section 760, protecting a person from

           discrimination because of Plaintiff’s status as a pregnant individual.

       78. The aforementioned actions of Defendant were done wantonly, willfully, maliciously,

           and with reckless disregard of the consequences of such actions.

       WHEREFORE, the Plaintiff respectfully request that this Honorable Court enter judgment

   against the Defendant; find that the Defendant indeed violated the FRCA, and in addition, order

   the following additional relief:
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 17 of 19




      A. Declare that the acts complained of herein are in violation of the Florida Civil Rights

         Act;

      B. Award PLAINTIFF compensatory damages for emotional distress, embarrassment and

         humiliation;

      C. Grant a permanent injunction enjoining the DEFENDANT, its officers, successors,

         assigns, and all persons in active concert or participation with it, from engaging in any

         employment practice which discriminates;

      D. Order DEFENDANT to make PLAINTIFF whole, by compensating PLAINTIFF for lost

         wages, benefits, including front pay, back pay;

      E. Award any other compensation allowed by law including attorney’s fees (448.104);

         Grant PLAINTIFF’s costs of this action, including reasonable attorney’s fees;

      F. Grant PLAINTIFF a trial by jury; and

      G. Grant such other and further relief as the Court deems just and proper.

                                  COUNT VII
           RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                           AGAINST K KAI SALON, LLC

      79. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3, 8-9, 22-

         26 of this Second Amended Complaint as if set out in full herein.

      80. Defendant retaliated against Plaintiff because of her protected objections by wrongfully

         terminating her employment.

      81. Defendant’s actions were motivated because of Plaintiff's protected objections.

      82. As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and continues to

         suffer damages.
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 18 of 19




       WHEREFORE, the Plaintiff respectfully request that this Honorable Court enter judgment

   against the Defendant; find that the Defendant indeed violated the FRCA, and in addition, order

   the following additional relief:

       A. Declare that the acts complained of herein are in violation of the Florida Civil Rights

           Act;

       B. Award PLAINTIFF compensatory damages for emotional distress, embarrassment and

           humiliation;

       C. Grant a permanent injunction enjoining the DEFENDANT, its officers, successors,

           assigns, and all persons in active concert or participation with it, from engaging in any

           employment practice which discriminates;

       D. Order DEFENDANT to make PLAINTIFF whole, by compensating PLAINTIFF for lost

           wages, benefits, including front pay, back pay;

       E. Award any other compensation allowed by law including attorney’s fees (448.104);

           Grant PLAINTIFF’s costs of this action, including reasonable attorney’s fees;

       F. Grant PLAINTIFF a trial by jury; and

       G. Grant such other and further relief as the Court deems just and proper.



                                             JURY DEMAND

                  Plaintiff demands trial by jury of all issues triable as of right by jury.
Case 1:18-cv-24007-FAM Document 9-2 Entered on FLSD Docket 10/23/2018 Page 19 of 19




   Dated ___________________

                                      Respectfully submitted,

                                       REMER & GEORGES-PIERRE, PLLC
                                       44 West Flagler Street, Suite 2200
                                       Miami, FL 33130
                                       Telephone: (305)416-5000
                                       Facsimile: (305)416-5005

                                      By: /s/ Brody M. Shulman
                                          Jason S. Remer, Esq.
                                           Fla. Bar No.: 0165580
                                           Brody M. Shulman, Esq.
                                           Fla. Bar No.: 092044
                                           Miriam Brooks, Esq.
                                           Fla. Bar No.: 0118144
